Title: From John Adams to James Warren, 26 July 1775
From: Adams, John
To: Warren, James


     
      
       July 26. 1775
      
      Dr sir
     
     I shall make you sick at the Sight of a Letter from me.
     I find by Edes’s Paper that Joseph Pearse Palmer is Quarter Master General. I confess I was Surprized.
     This office is of high Rank and vast Importance. The Deputy Quarter Master General whom we have appointed for the New York Department, is a Mr. Donald Campbell, an old regular officer, whom We have given the Rank of Collonell. The Quarter Master General cannot hold a lower Rank perhaps than a Brigadier.
     Mr. Palmer is a young Gentleman of real Merit and good Accomplishments; but I should not have thought of a less Man than Major General Fry for the Place. It requires an able experienced Officer. He goes with the Army, and views the Ground, and marks out the Encampment &c besides other very momentous Duties.
     I have written to Mr. Palmer, and informed him that the Appointment of this officer is left with the General.
     My dear Friend, it is at this critical Time of great Importance to our Province, that we take Care to promote none to Places but such as will give them Dignity and Reputation. If We are not very solicitous about this, We shall injure our Cause with the other Colonies. yours,
     I hope before another Year We shall become more familiarly acquainted with this great Piece of Machinery, an Army.
     We have voted three Millions of Dollars—six Tons of Powder are arrived, and We have ordered every Pound of it, to you.
     12 O Clock July 26. 1775 this Moment 130 full Barrels making Six Tons and an half of Powder, is brought into the state House Yard in six Waggons—to be sent off to you.
    